Title: Abigail Adams to Mary Smith Cranch, 28 June 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Richmond Hill june 28th 1789
          My dear sister
        
        I wrote you from Providence some account of my polite reception there & closed my Letter just as I had accepted an invitation to dine with mr Brown & Lady. the forenoon was pass’t in receiving visits from all the principal gentlemen and Ladies of the Town, who seemed to vie with each other, to convince me that tho they were inhabitants of an Antifederal state. they were themselves totally against the measures persued by it, and that they entertaind the highest Regard and Respect for the Character with which I was so intimately connected, altho to their great mortification they had been prevented the Honour of having any share in placing him in his respected station
        Mr Brown sent his Carriage & Son to conduct me his House which is one of the Grandest I have seen in this Country. every thing in and about it, wore the marks of magnificence & taste. mrs Brown met me at the door & with the most obliging Smile accosted me with—[“]Friend I am glad to see the here” the simplicity of her manners & dress with the openness of her countanance & the friendlyness of her behaviour charmed me beyond all the studied politeness of European manners— they had colleted between 22 persons to dine with me tho the notice was so short, & gave an Elegant entertainment upon a service of Plate. towards Evening I made a Tour round the Town, & drank Tea & spent the Evening with mr & Mrs Francis whom I mentiond to you before. here the company was much enlarged, & many persons introduced to me who had no opportunity before of visiting me, amongst those Ladies, with whom I was most pleased was the Lady & two sisters of Governour Bowen. about Eleven I returnd To my lodgings and the next morning went on Board the Handcock packet we had contrary wind all Day, by which means we did not reach Newport untill Seven oclock. I had been only a few moments arrived when mr Merchant came on Board and insisted that I with my whole Family should go on shore & Lodge at his House. he would take no refusal. he sent his daughter down to receive & accompany my Neice, & came himself in a few moments with a carriage to attend me. at his House I was kindly & Hospitably Treated by his Lady & daughters. we slept there & the next morning were early summond on Board the packet. Captain Brown had very civily taken his wife to attend upon me, & accomodate me during my passage I found her a very well Bred Geenteel woman, but neither civility attention or politeness could remedy the sea sickness or give me a fair wind or dispell the Thunder Gusts which attended us both night & day. in short I resolved upon what I have frequently before, that I would never again embark upon the water, but this resolution I presume will be kept as my former ones have been. we were five days upon the water. Heat want of rest, sea sickness & terror for I had my share of that, all contributed to fatigue me and I felt upon my arrival quite tame & spiritless Louissa was very sick, but behaved like a Heroine Matilda had her share but when she was a little recoverd she was the life of us all Polly was half dead all the Passage & sufferd more from sea sickness than any of us. Charls eat & slept without any inconvenience. when we came to the wharff, I desired the Captain to go to our Friend mr MacCormick and inform him of my arrival, if he was not to be found to go to the Senate Chamber & inform mr A. who from the hour of the day I knew must be there. mr otis the secretary came to me with a Carriage & I reach’d Richmond Hill on Thursday one oclock to my no small joy I found mr Adams in better Health than I feard mr & mrs Smith quite well & every thing so well arranged that Beds & a few other articles seem only necessary towards keeping House with comfort, and I begin to think, that my furniture will be troublesome to me, some part of it I mean whilst mrs Smith remains with me. master John was grown out of my knowledge, william is still at Jamaica. our House has been a mere Levee ever since I arrived morning & Evening. I took the earliest opportunity (the morning after my arrival) to go & pay my respects to mrs Washington mrs Smith accompanied me. She received me with great ease & politeness, she is plain in her dress, but that plainness is the best of every article. she is in mourning, her Hair is white, her Teeth Beautifull, her person rather short than otherways, hardly so large as my Ladyship, and if I was to speak sincerly, I think she is a much better figure, her manners are modest and unassuming, dignified and femenine, not the Tincture of ha’ture about her. his majesty was ill & confined to his Room. I had not the pleasure of a presentation to him, but the satisfaction of hearing that he regreeted it equally with myself. col Humphries who had paid his compliments to me in the morning & Breakfasted with me, attended mrs washington & mr Lear the Private Secretary, was the introducter— thus you have an account of my first appearence— the Principal Ladies who have visited me are the Lady & daughter of the Governour Lady Temple the Countess de Brehim, Mrs Knox & 25 other Ladies many of the Senators, all their Ladies all the Foreign ministers & some of the Reps.
        We are most delightfully situated, the prospect all around is Beautifull in the highest degree, it is a mixture of the sublime & Beautifull— amidst it all I sigh for many of my dear Friends and connections. I can make no domestick arrangment till Brisler arrives— remember me affectionatly to all my Friends particularly my aged parent, to my children to whom I cannot write as yet to my dear Lucy & worthy dr Tufts in short to all whom I love yours most tenderly
        A Adams
      